                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION
                                 IN ADMIRALTY


Carl Schröter GmbH & Co. KG,

                    Plaintiff,                      Case No. 2:20-cv-334-RMG

vs.

Smooth Navigation S.A.,

                    Defendant.


Praxis Energy Agents LLC,

                    Intervening Plaintiff,

vs.

M/V EVOLUTION, IMO No. 9122899, her
engines, freights, apparel, appurtenances,
tackle, etc., in rem, Smooth Navigation S.A.,
and Beta Maritime Corporation, in personam,

                    Defendants.

                      VERIFIED COMPLAINT IN INTERVENTION

       COMES NOW, Intervening Plaintiff, Praxis Energy Agents LLC (hereinafter “PRAXIS”

or “Plaintiff”), by and through its undersigned counsel, hereby files this Verified Complaint

against the Defendant M/V EVOLUTION, IMO No. 9122899, her engines, freights, apparel,

appurtenances, tackle etc. in rem (hereinafter “EVOLUTION” or the “Vessel”) and against

Defendants Smooth Navigation S.A. (hereinafter “SMOOTH NAVIGATION”) and Beta

Maritime Corporation (hereinafter “BETA MARITIME”), in personam and avers and pleads as

follows:


                                                1
                          I. JURISDICTION, VENUE AND PARTIES

       1.      This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure. Subject matter jurisdiction of this Honorable Court is based

upon admiralty and maritime jurisdiction pursuant to 28 U.S.C. § 1333 and is brought under the

provisions of Rule B and Rule C of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions (hereinafter “Supplemental Rules”). In addition, subject matter

jurisdiction of this Honorable Court is based upon admiralty and maritime jurisdiction pursuant

to §31341 of the Commercial Instruments and Maritime Lien Act, 46 U.S.C. §§ 31301-31343,

and is brought under the provisions of Rule C of the Supplemental Rules.

       2.      Venue is proper and is founded on the presence of the M/V EVOLUTION, which

is currently at anchor and within the District.

       3.      Plaintiff, PRAXIS, is a Texas limited liability company with its principal place of

business in Houston, Texas, located at 1725 Hughes Landing Blvd., Suite 890, The Woodlands,

TX 77380 and engaged in the business of providing maritime necessaries to ships, namely

bunkers and lubricants.

       4.      Defendant M/V EVOLUTION (“Vessel”) was and is an ocean-going chemical/oil

products tanker, registered in Liberia, IMO number 9122899, call sign D5HM9, and is now, or

will be during the pendency of this action, within the District of South Carolina, and subject to

the jurisdiction and venue of this Honorable Court. Upon information and belief, the Vessel’s

registered owner is SMOOTH NAVIGATION and her commercial manager is BETA

MARITIME.

       5.      SMOOTH NAVIGATION was and still is a foreign business that is the registered

owner of the M/V EVOLUTION.


                                                  2
       6.        BETA MARITIME was and still is a foreign business that is the ship manager,

commercial manager, and ISM manager for the M/V EVOLUTION.

                                            II. FACTS

       7.        PRAXIS brings this action in order to recover amounts indisputably due and

owing to it for the supply of necessaries supplied to the Vessel, i.e. bunkers and/or lubricants

delivered to the Vessel pursuant to three (3) supply contracts.

       8.        On or about December 23, 2019, BETA MARITIME engaged PRAXIS to supply

bunkers to the Vessel of 400 MT of “VLSFO 0.5%” at the Port of Vitoria, in Brazil (hereinafter

the “First Bunker Supply Contract”). A copy of the Bunker Nomination is attached hereto as

Exhibit 1.

       9.        The First Bunker Supply Contract incorporates PRAXIS’ General Terms and

Conditions for the Sale of Marine Bunker Fuels and Lubricants. A copy of PRAXIS’ General

Terms and Conditions for the Sale of Marine Bunker Fuels and Lubricants is attached hereto as

Exhibit 2.

       10.       The Bunker Nomination for the First Bunker Supply Contract provided that

payment for the supply of bunkers are due within forty-five (45) days from the date of delivery.

See Exhibit 1.

       11.       The agreement for the supply of bunkers was for the account of buyers “M/V

EVOLUTION (IMO: 9122899) and/or Smooth Navigation SA and/or Master and/or Owner

and/or Managers and/or Operators and/or Beta Maritime Corporation [at] 57 Akti Miaouli Street,

Piraeus, 18536, Greece.” See Exhibit 1.

       12.       PRAXIS delivered the bunkers to the Vessel at the Port of Vitoria, on or about

December 26, 2019, as set out in the Bunker Delivery Note. A copy of the Bunker Delivery


                                                 3
Note is attached hereto as Exhibit 3. The Bunker Delivery Note bears the signature of the

Vessel’s authorized representative. Id.

       13.     By signing the Bunker Delivery Note, the authorized representative acted on

behalf of the Vessel and her owner and/or operator and/or charterer to procure bunkers and

accepted them for the Vessel.

       14.     The bunkers delivered to the Vessel were necessary to the accomplishment of her

mission; to wit: trade worldwide as a commercial ship.

       15.     On December 26, 2019, PRAXIS submitted an invoice numbered “23253-

REVISED” for the delivery of bunkers to the Vessel for the total amount of USD 260,883.30.

Payment of the invoice was due on January 23, 2020. A copy of the Invoice is attached hereto as

Exhibit 4.

       16.     To date, SMOOTH NAVIGATION and BETA MARITIME have failed,

neglected, and/or refused to remit full payment in breach of the First Bunker Supply Contract for

the amount totaling USD 260,883.30.

       17.     On or about January 9, 2020, BETA MARITIME engaged PRAXIS to supply

lubricants to the Vessel, consisting of Marbrax CID 570 Marbrax CID 54, Marbrax CCD 330

Marbrax CCD 330, and Lubrax Extra Turbo15W40 Lubrax Hydra HV 68 at the Port of San

Sebastiao, in Brazil (hereinafter the “Lubricant Supply Contract”). A copy of the Bunker

Nomination is attached hereto as Exhibit 5.

       18.     The Lubricant Supply Contract incorporates the same PRAXIS’ General Terms

and Conditions for the Sale of Marine Bunker Fuels and Lubricants. See Exhibit 2.

       19.     The nomination for the Lubricant Supply Contract provided that payment for the

supply of lubricants are due within sixty (60) days from the date of delivery. See Exhibit 5.


                                                4
       20.     The agreement for the supply of lubricants was for the account of buyers “M/V

EVOLUTION (IMO: 9122899) and/or Smooth Navigation SA and/or Master and/or Owner

and/or Managers and/or Operators and/or Beta Maritime Corporation [at] 57 Akti Miaoulu

Street, Piraeus, 18536, Greece.” Id.

       21.     PRAXIS timely delivered the lubricants to the Vessel at the Port of San Sebastiao,

on or about January 10, 2020, as set out in the Delivery Receipt. A copy of the Delivery Receipt

is attached hereto as Exhibit 6. The Delivery Receipt bears the signature of the Vessel’s

authorized representative. Id.

       22.     By signing the Delivery Receipt, the authorized representative acted on behalf of

the Vessel and her owner and/or operator and/or charterer to procure lubricants and accepted

them for the Vessel.

       23.     The lubricants delivered to the Vessel were necessary to the accomplishment of

her mission; to wit: trade worldwide as a commercial ship.

       24.     On January 11, 2020, PRAXIS submitted an invoice numbered “23289” for the

delivery of the lubricants to the Vessel for the total amount of USD 10,778.00. Payment of the

invoice was due on March 7, 2020. A copy of the Invoice is attached hereto as Exhibit 7.

       25.     To date, SMOOTH NAVIGATION and BETA MARITIME have failed,

neglected, and/or refused to remit partial or full payment in breach of the Lubricant Supply

Contract for the amount totaling USD 10,778.00.

       26.     On or about January 23, 2020, BETA MARITIME engaged PRAXIS to supply

bunkers to the Vessel of marine gas oil (DMA Max. 0.1%,). The contract also included fees for

a barging charge and booming fee at the Port of Charleston, South Carolina. (hereinafter the

“Second Bunker Supply Contract”). A copy of the Bunker Nomination is attached hereto as


                                               5
Exhibit 8.

       27.     The Second Bunker Supply Contract also incorporates PRAXIS’ General Terms

and Conditions for the Sale of Marine Bunker Fuels and Lubricants. See Exhibit 2.

       28.     The Bunker Nomination for the Second Bunker Supply Contract provided that

payment for the supply of bunkers are due within thirty (30) days from the date of delivery. See

Exhibit 8.

       29.     The agreement for the supply of bunkers was for the account of buyers “M/V

EVOLUTION (IMO: 9122899) and/or Smooth Navigation SA and/or Master and/or Owner

and/or Managers and/or Operators and/or Beta Maritime Corporation [at] 57 Akti Miaoulu

Street, Piraeus, 18536, Greece.” See Exhibit 8.

       30.     PRAXIS timely delivered the bunkers to the Vessel at the Port of Charleston, on

or about February 1, 2020, as set out in the Bunker Delivery Note. A copy of the Bunker

Delivery Note is attached hereto as Exhibit 9. The Bunker Delivery Note bears the signature of

the Vessel’s authorized representative. Id.

       31.     By signing the Bunker Delivery Note, the authorized representative acted on

behalf of the Vessel and her owner and/or operator and/or charterer to procure bunkers and

accepted them for the Vessel.

       32.     The bunkers delivered to the Vessel were necessary to the accomplishment of her

mission; to wit: trade worldwide as a commercial ship.

       33.     On February 1, 2020, PRAXIS submitted an invoice numbered “23320” for the

delivery of bunkers to the Vessel for the amount totaling USD 41,698.54. Payment of the

invoice was due on February 29, 2020. A copy of the invoice is attached hereto as Exhibit 10.




                                                  6
        34.    To date, SMOOTH NAVIGATION and BETA MARITIME has failed, neglected,

and/or refused to remit payment in breach of the Second Bunker Supply Contract for the amount

totaling USD 41,698.54.

        35.    Pursuant to Clause 12.01.4 of PRAXIS’ Terms and Conditions, the Buyer is

obligated to pay PRAXIS “default interest/late payment charges at the rate of 2.5% per month on

the principal amount due from the due date of payment to the date of actual full payment of the

principal, without prejudice to [PRAXIS’] right to claim full payment forthwith.” See Exhibit 2,

p. 4.

        36.    Pursuant to Clause 12.01.10 of PRAXIS’ Terms and Conditions, the Buyer agrees

to pay “[t]he full legal and other costs and expenses incurred by [PRAXIS] including those of

[PRAXIS’] own legal department and of other lawyers it may employ in connection with any

breach by the Buyer of any term of the [a]greement.” See Exhibit 2, p. 5.

        37.    Between January 23, 2019 and March 10, 2020, USD 663.25 in interest and late

charges accrued for the outstanding amount due and owing on the M/V EVOLUTION under the

three (3) supply contracts for bunkers and lubricants.

        38.    Accordingly, the total amount remaining due and owing to PRAXIS as a result of

the failure to pay for the respective bunkers and lubricants under the First Bunker Supply

Contract, the Lubricant Supply Contract, and Second Bunker Supply Contract delivered to the

Vessel, is USD 313, 359.84, plus costs, fees, and interest. Outstanding late fees and interest have

accrued on the outstanding balance in the amount of USD 663.25.

        39.    Pursuant to Clause 22.01, the contract for the sale of bunkers and lubricants to the

Vessel are governed by general maritime the laws of the United States. See Exhibit 2, p. 7.

Accordingly, PRAXIS may and does now seek enforcement of a maritime lien for the supply of


                                                 7
necessaries, i.e., bunkers and lubricants, under the provisions of 46 U.S.C. §§ 31341 et seq.1

    III. REQUEST FOR RULE C ARREST AND ISSUANCE OF WARRANT OF ARREST

        40.      Plaintiff repeats and re-alleges paragraphs 1-39 in the above and foregoing

Verified Complaint in Intervention, and for its further and additional admiralty in rem claims

against the Defendants, alleges and pleads as follows:

        41.      Clause 10 of the General Terms and Conditions provides that “the sale of

Products to the Buyer and/or their acceptance on the Vessel create a maritime lien over the

Vessel for the price of the Products, such maritime lien afforded to the Company over the

Vessel.” See Exhibit 2, p. 3.

        42.      As a result of the failure to pay the amounts owed to Plaintiff for the bunkers and

lubricants supplied to the Vessel, Plaintiff’s claim for the amount of USD 313,359.84, attaches as

a maritime lien on the Vessel in favor of Plaintiff and is enforceable against the Vessel in rem

under the provision of 46 U.S.C. § 31341 et seq.

        43.      Plaintiff also seeks its applicable costs, fees, and interest in this matter. It is

common in Rule C arrest cases for the security to be set at one and a half (1.5) times of the fairly

stated claim, and therefore Plaintiff seeks an Order of Arrest of the Vessel in the amount of USD

470,000.00. See Supplemental Rule E (5) (permitting substitute security up to twice the amount

of Plaintiff’s fairly stated claim to cover interest, costs, and fees, etc.).



1
  On January 30, 2020, Carl Schröter GmbH & Co. KG, (hereinafter “Carl Schröter”) commenced a Rule B
attachment action in this District and sought to attach the M/V EVOLUTION within this District. See Carl Schröter
GmbH & Co. KG v. Smith Navigation S.A., No. 2:20-cv-00334-RMG (D. S.C. 2020). On January 31, 2020, U.S.
District Judge Richard G. Gergel issued an order to attach the Vessel within the District. To date, the Vessel
remains under attachment within the District. PRAXIS’s maritime lien claim against the Vessel for unpaid bunkers
has priority over Carl Schröter’s Rule B attachment claim. See United States v. One (1) 254 Ft. Freighter, the M/V
Andoria, 570 F. Supp. 413, 415 (E.D. La. Aug. 11, 1983) (ranking order of priority and listing maritime liens with a
higher priority than attachment liens).

                                                         8
       44.    Accordingly, Plaintiff seeks to enforce its maritime lien, pursuant to Rule C of the

Supplemental Rules for Admiralty and Maritime Claims and Asset Forfeiture Actions.

     IV. REQUEST FOR RULE B ATTACHMENT AND ISSUANCE OF WRIT OF
               MARITIME ATTACHMENT AND GARNISHMENT

       45.    PRAXIS restates and re-alleges paragraph 1 – 44 in the above foregoing Verified

Complaint in Intervention.

       46.    Defendants SMOOTH NAVIGATION and BETA MARITME have failed,

neglected, and/or refused to remit the amounts due and owing for the supply of bunkers and

lubricants to the Vessel in breach of the three (3) aforementioned supply contracts and PRAXIS’

General Terms and Conditions for the Sale of Marine Bunker Fuels and Lubricants.

Accordingly, PRAXIS’s claims against Defendants for breach of the three (3) said contracts is a

maritime claim.

       47.    The three (3) contracts are governed by general maritime law of the United States.

See Exhibit 2, Clause 22.

       48.    Defendants SMOOTH NAVIGATION and BETA MARITIME are not present or

cannot be found in the District of South Carolina within the meaning of Rule B of the

Supplemental Rules for Certain Admiralty and Maritime Law Claims of the Federal Rules of

Civil Procedure. Furthermore, none of the officers of Defendants SMOOTH NAVIGATION and

BETA MARITIME are within the District; Defendants SMOOTH NAVIGATION and BETA

MARITIME do not maintain offices or telephone listings in the District. Defendants SMOOTH

NAVIGATION and BETA MARITIME are not incorporated or registered to do business in the

State of South Carolina; and Defendants do not have a registered agent(s) for the receipt of

service of process in the State of South Carolina. A copy of the Attorney Declaration is attached

hereto as Exhibit 11.

                                               9
          49.   The M/V EVOLUTION is the property of Defendants SMOOTH NAVIGATION

and is located within the District and subject to attachment and garnishment pursuant to Rule B.

          WHEREFORE PREMISES CONSIDERED, Plaintiff PRAXIS prays as follows:

          A.    That Process in due form of law, according to the practice of this Honorable Court

in matters of admiralty and maritime jurisdiction, be issued against Defendants, and Defendants

be cited to appear and answer the allegations of this Verified Complaint in Intervention.

          B.    That the Honorable Court enter an order of in rem arrest for M/V EVOLUTION

pursuant to Rule C of the Supplemental Rules to enforce Plaintiff’s maritime lien and that the

Vessel be seized by the U.S. Marshal to be held as security against any judgment to be entered

herein;

          C.    That if Defendants SMOOTH NAVIGATION and BETA MARITIME cannot be

found within the District, then all of their respective property within this District, tangible or

intangible, including but not limited to M/V EVOLUTION, owed by or in the hands or control of

persons named as garnishees in the Process of Maritime Attachment and Garnishment be

attached and seized pursuant to Rule B of the Supplemental Rules;

          D.    That judgment be entered in favor of Plaintiff and against the Defendant M/V

EVOLUTION, her engines, freights, apparel, appurtenances, tackle etc. in rem, for the amount

pled herein as well as for interest, costs, attorney fees, and disbursements for this action;

          E.    That judgment be entered against Defendants in the sum of USD 313,359.84, plus

applicable interest, costs, and fees pled herein;

          F.    That the Court grant Plaintiff such other and further relief as may be just,

equitable, and proper.




                                                    10
Dated: March 12, 2020
       Mt. Pleasant, South Carolina         Respectfully Submitted:

                                            COOPER & BILBREY, P.C.

                                            By: /s/John Hughes Cooper
                                            JOHN HUGHES COOPER, ESQUIRE
                                                Federal Court ID 298
                                                South Carolina Bar 1387
                                                State Bar of Georgia 185986
                                                shiplaw@jhcooper.com
                                            JOHN TOWNSEND COOPER, ESQUIRE
                                                Federal Court ID 10172
                                                South Carolina Bar 76087
                                                jtc@jhcooper.com
                                            ALBERT GLEN BILBREY, JR., ESQUIRE
                                               Federal Court ID 12938
                                               South Carolina Bar 103799
                                               agbilbrey@jhcooper.com
                                            1476 Ben Sawyer Blvd., Suite 11
                                            Mt. Pleasant, SC 29464
                                            843-883-9099; fax 843-883-9335

                                            Attorneys for Intervening Plaintiff


OF COUNSEL

Chalos & Co, P.C.
George M. Chalos, Esq.
Briton P. Sparkman, Esq.
55 Hamilton Avenue
Oyster Bay, NY 11771
Pro Hac Vice Application Forthcoming




                                       11
EXHIBIT 1
                                                                                  Worldwide Marine Oil Suppliers



1725 Hughes Landing Blvd., Suite 890
The Woodlands, TX 77380, USA
TEL: +1 713.622.0600 FAX: +1 713.622.0609 EMAIL:HOUSTON@PRAXISENERGYAGENTS.COM


BUNKER NOMINATION                                       CONTRACT NUMBER:          23253

CONTRACT DATE:              23 December 2019

BUYER:                                                   TO:          BETA MARITIME CORPORATION
M/V EVOLUTION (IMO: 9122899)                             ATTENTON:    CAPT D LOIS
AND/OR SMOOTH NAVIGATION SA                              PREPARED BY: MANOLIS MANOLAS
AND/OR MASTER AND/OR OWNER AND/OR
MANAGERS AND/OR OPERATORS
AND/OR BETA MARITIME CORPORATION
57 AKTI MIAOULI STREET
PIRAEUS, 18536
GREECE

ACTING AS CONTRACTUAL 'SELLERS' AND IN ACCORDANCE WITH THE INSTRUCTIONS RECEIVED FROM THE
PURCHASER, "M/V EVOLUTION (IMO: 9122899)" AND OWNERS, WE CONFIRM THE FOLLOWING BUNKER STEM.
THIS TRANSACTION IS COVERED BY OUR STANDARD TERMS AND CONDITIONS, A COPY OF WHICH IS IN YOUR
POSSESSION. IF YOU HAVE NOT RECEIVED A COPY, ONE IS AVAILABLE IMMEDIATELY UPON REQUEST OR VIA
OUR WEBPAGE AT HTTP://WWW.PRAXISENERGYAGENTS.COM. THE ACCEPTANCE OF MARINE FUELS,
LUBRICANTS AND/OR SUPPLIES BY THE NOMINATED VESSEL SHALL BE DEEMED TO CONSTITUTE THE CLEAR
ACCEPTANCE OF OUR STANDARD TERMS AND CONDITIONS, WHICH INCLUDE EXPRESSLY SELLER'S MARITIME
LIEN RIGHTS.


SELLER / SUPPLIER:             PRAXIS ENERGY AGENTS L.L.C.
BDR / BARGE OPERATOR: PETROBRAS - PETROLEO BRASILEIRO S.A.
VESSEL:               M/V EVOLUTION (IMO: 9122899)
PORT OF DELIVERY:              VITORIA
DELIVERY DATE:                 PROMPT, AS SOON AS POSSIBLE
EXTRA CHARGES:                 OVERTIME, TAXES, PORT & TERMINAL DUES., FOR BUYERS' ACCOUNT IF INCURRED
OBSERVERS:                     OPERATIONS TO BE WITNESSED BY THE VESSEL'S REPRESENTATIVE.
AGENTS:                        SEAWAY- AGENCIA MARITIMA
                               RUA ALBERTO OLIVEIRA SANTOS, 42
                               SALA 1709, CENTRO, VITÓRIA/ ES
                               CEP: 29010-250
                               PHONE - 55 27 3323 0841
                               PIC: MR PEDRO MELO
                               MOBILE - 55 27 999 326 022
                               SEAWAY@SEAWAYVIX.COM.BR;
TERMS OF PAYMENT:              WITHIN 45 DAYS DUE NET FROM DATE OF DELIVERY VIA WIRE TRANSFER AGAINST
                               ORIGINAL INVOICE AND DELIVERY RECEIPT(S)


 Product ID / Description                                            Quantity / UOM               Net Price / Qty
 VLSFO 0.5%                                                              400.000 MT             USD 653.00 / MT


1. THE ABOVE NOMINATION IS SUBJECT TO LOCAL SUPPLIER RECONFIRMATION;
2. ALL BUNKER ORDERS PROVIDED TO STATE OWNED SUPPLIERS' ARE EXECUTED SUBJECT TO THE STRICT
COMPLIANCE WITH THEIR "GENERAL TERMS & CONDITIONS OF BUNKER OIL SALES". CONSEQUENTLY, OUR
CORPORATION CANNOT BE HELD ACCOUNTABLE FOR ANY DISPUTE(S) RELATED TO AN INSUFFICIENT
DELIVERY; NOTWITHSTANDING IF THIS IS A DELAY, QUANTITY OR QUALITY ISSUE, DUE TO THE AFORESAID
OBLIGATORY PROVISIONS APPLICABLE VIA THEIR MONOPOLIZING SERVICE(S);
3. IF VESSEL ARRIVES OUTSIDE EARLIEST ETA DATE, THEN THE NOMINATION IS ON A BEST EFFORT BASIS
                                                                                                           E&OE
                                                                                 Worldwide Marine Oil Suppliers



1725 Hughes Landing Blvd., Suite 890
The Woodlands, TX 77380, USA
TEL: +1 713.622.0600 FAX: +1 713.622.0609 EMAIL:HOUSTON@PRAXISENERGYAGENTS.COM


BUNKER NOMINATION                                       CONTRACT NUMBER:         23253

ONLY;
4. THE ABOVE PRICES ARE VALID FOR DELIVERY WITHIN FIFTEEN (15) RUNNING DAYS FROM THE NOMINATION
DATE;
5. MEASUREMENTS OF THE BARGE’S TANKS SHOULD BE TAKEN PRIOR AND AFTER THE BUNKERING
OPERATION, AND THE FIGURES OBTAINED THEREIN SHALL BE THE ONLY ONES TO BIND ALL PARTIES FOR
THE FINAL DETERMINATION OF QUANTITY DISPUTES;
6. THE SEALED REPRESENTATIVE SAMPLE TAKEN DURING THE BUNKERING OPERATIONS, FROM THE BARGE’
S MANIFOLD




                                                                                                          E&OE
EXHIBIT 2
   GENERAL TERMS AND CONDITIONS FOR THE SALE OF MARINE BUNKER FUELS AND LUBRICANTS


                                       EFFECTIVE FROM JUNE 30TH 2019

1.00     INTRODUCTORY           These     terms   and    conditions,  which     can    be    found    also     at
www.praxisenergyagents.com are the general standard terms and conditions under which each of the companies
stated in the Schedule below (each one hereinafter referred to herein as the “Company” is prepared to enter
agreement (the “Agreement”) with another party (the “Buyer”) to supply to the Buyer marine bunkers, and/or
lubricants and/or other products. These terms and conditions are referred to herebelow as “these Conditions”.
Each Agreement for the sale of Products (as hereinafter defined) shall be governed by the specific terms
negotiated and agreed between the Company and the Buyer as evidenced by the Company’s nomination
confirmation sent by facsimile or e-mail message (the “Nomination Confirmation”) and by these Conditions; in the
event of any conflict between these Conditions and the terms of the Nomination Confirmation, the terms of the
latter shall prevail.

2.00     DEFINITIONS
2.01     Agreement As defined in Clause 1.00 above.
2.02     Basic Cost The basic cost of Product calculated by multiplying the Unit Price by the quantity of Product
delivered to the Vessel.
2.03     Nomination Confirmation As defined in clause 1.00 above. The Nomination Confirmation dispatched by
the Company prior to delivery and not contested in writing by the Buyer clearly before the delivery of the Product to
the Vessel, shall be conclusive evidence, among others, of (i) the order for the Product placed by the Buyer, (ii) the
identity of the Buyer and (iii) the price and other details of the delivery of the Product. All the party(ies) stated in the
relevant Bunker Nomination as buyer(s) shall be deemed to be the Buyer of the respective Product on a joint and
several basis, without prejudice to the other terms and conditions of this Agreement.
2.04     Buyer Jointly and severally, in any event the registered and the disponent owner of the Vessel, including
any lessor and (as the case may be) the manager of the Vessel, her demise/bareboat charterer, lessee and any
other party which has contracted with the Company for the particular supply of Product and is stated as a buyer in
the Nomination Confirmation. The manager of a Vessel shall, unless it otherwise expressly advises the Company in
writing before the latter despatches its Nomination Confirmation, be deemed as acting for the owner of the Vessel
and on its own behalf, on a joint and several basis.
2.05     Company Includes in addition to the Company itself, its servants, agents, assigns, sub contractors, and
any and all other persons acting under the Company’s instructions in fulfilment, compliance or observance of this
Agreement, unless the context otherwise requires.
2.06     Delivery As defined in Clause 8.00 below.
2.07     Due Date The date specified in the Nomination Confirmation for payment of the Price and all other fees,
costs, charges and like items.
2.08     Gender, Singular and Plural Unless the context otherwise requires, all references in these Conditions to
one gender shall be deemed to include all others and references to the singular shall be deemed to include the
plural vice versa.
2.09     Physical Supplier The party which physically supplies the Product to the Vessel together with that party’s
servants, agents, successors, sub-contractors and assigns. The Physical Supplier may be the Company or any
other party whatsoever.
2.10     Port of Supply The port or other readily identifiable geographical location specified in the Nomination
Confirmation wherein or adjacent to which is the Point of Delivery.
2.11     Point of Delivery The precise place at which Delivery is to be effected as provided in the Nomination
Confirmation or as thereafter confirmed, advised or revised by the Company or the Physical Supplier being a berth,
mooring, anchorage or other point within, adjacent to or associated with the Port of Supply.
2.12     Price As defined in Clause 11.00 below.
2.13     Product The fuels, bunkers, oils, lubricants, goods, items, equipment and materials of whatever type and
description as specified in the Nomination Confirmation.
2.14     Unit Price The rate of cost in United States Dollars (or such other currency as expressly specified in the
Nomination Confirmation) per metric tonne (or such other unit of measurement as expressly specified in the
Nomination Confirmation) or Product as specified in the Nomination Confirmation.
2.15     Vessel The vessel, ship or craft duly nominated to receive Product as specified in the Nomination
Confirmation.
2.16     Written, in Writing and Notice Any requirement for written communication including the giving of any
notice may be fulfilled by the use of letter-post, courier, facsimile transmission or any other medium which
produces a tangible result for the intended recipient. The communication shall be deemed to have been given and
received upon completion of transmission for any electrical or electronic medium, within two working days of
dispatch for first class inland letter-post, within five working days of dispatch for second class inland letter-post and
air mail and on the expiry of the declared or guaranteed time for delivery of any courier or monitored service.
3.00    HEADINGS The use of headings and explanatory notes is for convenience and elucidation only.

4.00     ENTIRETY AND VALIDITY These Conditions together with the Nomination Confirmation constitute the
entire Agreement. No derogation, addition or amendment to the Agreement shall be of any force or effect unless
and until expressly confirmed in writing by the Company. If any provision of the Agreement shall to any extent be
invalid or unenforceable the remainder of the terms of the Agreement shall not be affected thereby.

5.00      FORCE MAJEURE The Company shall not be liable for any failure to fulfil any term or condition of the
Agreement if fulfilment has been delayed, hindered or prevented by any circumstances whatsoever which are not
within the immediate control of the Company including but without limiting the generality of the foregoing, any
strike, lockout or labour dispute or reasonable apprehension thereof, any governmental order, request or
restriction, any limitation restriction or interruption to existing or contemplated sources of supply of Product or the
means of supply thereof.

6.00     BROKERS AND AGENTS
6.01     Unless the party with whom the Company is corresponding specifically declares to the Company prior to
dispatch by the Company of the Nomination Confirmation that the party with whom the Company is corresponding
is not the Buyer and at the same time provides to the Company the full name and address of the Buyer, then the
party with whom the Company is corresponding shall be deemed to be the Buyer.
6.02     Without prejudice to the provisions of clause 6.01 in the event that the party with whom the Company is
corresponding is an agent of the Buyer, then the party with whom the Company is corresponding shall be jointly
and severably liable with the Buyer to perform all the Buyer’s obligations under the Agreement notwithstanding that
the party with whom the Company is corresponding purports to contract as a mere agent.
6.03     In any event the registered and disponent Owners and the Managers of the Vessel shall always be
responsible jointly and severally with any other liable party.

7.00     ASSINGMENT The Buyer shall not assign its interest (rights and/or obligations) in the Agreement without
the prior express written approval of the Company. The Company may assign its rights and/or obligations under
the Agreement and shall thereafter give notice thereof to the Buyer in writing.

8.00       DELIVERY
8.01       Allocation If the Company at any time and for any reason, believes that there may be a shortage of
Product at the Port of Supply it may allocate its available and anticipated supply of Product among its Buyers in
such a manner as it may in its absolute discretion determine.
8.02       Restrictions The Company shall not be required to deliver Product into any of the Vessel’s tanks or other
places which are not regularly used for storage of bunkers or lubricants or other products as the case may be and
shall not be required to deliver any Product for the export of which a Government permit is required and has not
been obtained by the Buyer.
8.03       Means of the Delivery Delivery shall be effected in one or more consignments at the Point of Delivery by
such means as the Company shall deem appropriate in the circumstances.
8.04       Barging In the event of delivery by barge, the Buyer shall at its own expense provide a clear and safe
berth for the barge(s) alongside the Vessel’s receiving lines and shall provide all necessary facilities and assistance
required to effect delivery. The Buyer agrees to pay and fully indemnify the Company against all claims and
expenses in respect of any loss, damage or delay caused by the Vessel to any barge and/or its equipment.
8.05       Connection The Buyer shall make connection between the pipelines or delivery hoses and the Vessel’s
intake line and shall render all other necessary assistance and provide sufficient tankage and equipment to receive
promptly each and every consignment of the Delivery. The Buyer is responsible for ensuring that the Product is
delivered at a safe rate and pressure and that all equipment utilised therefor is in a safe and satisfactory condition.
8.06       Title/Retention of Ownership Delivery shall be deemed complete when the Product has passed the
flange connecting the Physical Supplier’s delivery facilities with the receiving facilities provided by the Buyer.
However, the ownership of the Product shall pass to the Buyer only after the Price has been received by the
Company in full as provided in Clause 12.01. Until such time as the Price is received in full by the Company, the
person in possession of the Product delivered shall hold the Product for the Company as a mere bailee, without
charging any charges whatsoever to the Company and store it in such way so that it can be identified as the
Company’s property; the Product shall remain on the Vessel at Buyer’s sole risk and expense.
8.07       Risk The Company’s responsibility for the Product shall cease and the Buyer shall assume all risks and
liabilities relating thereto, including loss, damage, deterioration, depreciation, contamination, evaporation or
shrinkage of Product and responsibility for loss, damage and harm caused by pollution or in any other manner to
third parties at the time Product leaves the Physical Supplier’s fixed depot or wharf facilities. The Buyer agrees to
fully indemnify without limit the Company in respect of any liability, claim or demand for which the Buyer is liable.
8.08       Measurement The quantity of the Product delivered hereunder shall be determined at the Physical
Supplier’s option by one of such generally recognised methods of measurement as is appropriate in the
circumstances.
8.09       Specification The Product to be delivered shall be as specified in the Nomination Confirmation and other
than as more precisely specified therein shall be of the Company’s commercial grades of Product as currently
offered generally to its Buyers at the time and the Point of Delivery for marine bunkering or lubrication purposes.
No other warranties, express or implied, as to the quality or the fitness of the Product for any purpose, are given or
form part of the Agreement.
8.10     Compatibility and Segregation Responsibility for establishing compatibility of the Product delivered
with any other product or products and for segregating or co-mingling the same rests solely with the Buyer.
8.11     Substitution The Company may discharge its obligation to deliver Product as specified in the Nomination
Confirmation by supplying in substitution therefor product of a different grade and/or brand name provided always
that such substitute product is of an equivalent or superior specification to that specified in the Nomination
Confirmation.
8.12     Availability Subject to the availability of Product, the availability of facilities at the Port of Supply and Point
of Delivery and the customary priority of mail vessels and tankers, and to the Buyer giving notice in accordance
with Clause 8.15, the Company will use its best endeavours to ensure that the Product is delivered promptly upon
the Vessel’s arrival but the Company shall not be responsible for any loss, expense, damage or increased costs
incurred in consequence of the Vessel not being supplied promptly or otherwise being delayed or restrained for
any reason whatsoever.
8.13     Time The Buyer is responsible for ensuring that the Vessel is ready to receive the Product at the Point of
Delivery on the expiry of the notice given in accordance with Clause 8.15.
8.14     Delay In the event that the Vessel’s arrival at the Point of Delivery is delayed or likely to be delayed the
Buyer must so advise the Company without delay. The Buyer should also ensure that the Vessel’s agent at the
Port of Supply is similarly informed and that the agent advises the Physical Supplier accordingly and without
delay. At the Buyer’s request the Company will use its best endeavours to supply a delayed Vessel on the terms
originally agreed but reserves the right to pass on to the Buyer all additional costs including increased Basic Cost
arising from the Vessel’s delayed arrival.
8.15     Notice and Other Delivery Requirements The Buyer must give not less than 72 hours notice (excluding
Saturdays, Sundays, holidays and other non-working days at the Port of Supply) of the Vessel’s readiness to
receive Product to the Company and to the Physical Supplier. Notice must be given during the Company’s normal
business hours (Monday to Friday inclusive, 0900-1700 Local time). Notice given outside these hours will be
deemed to have been given at 0900 on the first business day thereafter. Furthermore it is in all circumstances and
on all occasions the responsibility and duty of the Buyer to ascertain and where appropriate to comply with:
         1. the precise requirements of the Physical Supplier and any other person, body or authority in respect of
            the giving of notice of the Vessel’s time of arrival at the Point of Delivery.
         2. the exact location of the Point of Delivery
         3. any particular requirements to enable Delivery to be effected as efficaciously as possible
The Buyer is advised to instruct its agent at the Port of Supply to liaise with the Physical Supplier so as to ensure
compliance with these provisions.
8.16     Information In response to a specific request for information from the Buyer in respect of the Point of
Delivery the Company will use its best endeavours to obtain or provide the information requested. Whilst every
care will be taken to ensure that such information is accurate and up-to-date it is furnished on the strict
understanding that It is not a contractual representation and that no responsibility whatsoever will attach to the
Company for its accuracy and veracity.
8.17     Environmental Protection Without prejudice to Clause 8.07 the Company may at any time without notice
take any steps which it considers necessary to protect the environment from damage arising from spillage or
transport of Product. Any action so taken shall be on behalf of and at the expense of the Buyer.

9.00     CANCELLATION AND BREACH In the event of the Buyer at any time cancelling a request for Product or
the Vessel failing to take delivery of part or all of the requested Product the Company shall have the right to pursue
a claim against both the Buyer and the Vessel for all loss and damage thereby suffered including loss of profit. The
Company may treat any other breach by the Buyer of any express term of the Agreement as a breach of a
condition and it may at its discretion thereupon accept the breach, treat the Agreement as repudiated and seek
such remedies as it considers appropriate. So however that the provisions of Clauses 15.01,16.01 and 17.01 shall
survive the determination of the Agreement in any event.

10.00 MARITIME LIEN Where Products are supplied to a Vessel, in addition to any other security, the
agreement is entered into and the Products are supplied upon the faith and credit of the Vessel. It is agreed and
acknowledged that the sale of Products to the Buyer and/or their acceptance on the Vessel create a maritime lien
over the Vessel for the price of the Products, such maritime lien afforded to the Company over the Vessel. In any
event any applicable Law shall not prejudice the right of the maritime lien of the Company afforded hereunder or by
any other applicable Law, be it of the place of delivery, of the flag of the Vessel, of the place of jurisdiction, and/or
of an arrest of the Vessel, or otherwise howsoever. In case the Buyer is not the owner of the Vessel, it hereby
expressly warrants that it has the authority of the owner to pledge the Vessel’s credit and create a lien upon her as
aforesaid and that he has given notice of the provisions of this Clause to the owner. The Company shall not be
bound by any attempt by any person to restrict, limit or prohibit its lien or liens attaching to a Vessel, either by
clausing the Physical Supplier’s delivery receipts or otherwise.

11.00 THE PRICE
11.01 Unit Price Where in the Nomination Confirmation the Unit Price is stated to be not subject to variation the
Unit Price will, subject to clause 8.14, not be varied. In all other cases having agreed the Unit Price of the Product
the Company will endeavour to refrain from making any increase. However , the cost of marine bunkering products
is volatile and the Company therefore reserves the right to increase the Unit Price at any time before delivery.
Notice of the increase will be given during the Company’s normal business hours (Monday to Friday inclusive,
0900-1700 Local time). Notice given outside these hours will be deemed to have been given at 0900 on the first
business day thereafter. In such event the Buyer may forthwith give written notice to the Company of cancellation
of the Agreement. If no such notice is received within one hour of the Company advising the Buyer of the increase
of the Unit Cost the Buyer shall be deemed to have agreed to the revised Unit price and the Agreement so revised
shall remain in full force and effect.
11.02 Further Costs In addition to the Basic Cost of the Product the Buyer agrees to pay for any charges
raised in respect of taxes of any kind, freight, barge, vehicle, wagon or clean up costs including overtime or other
like payments; insurance; pilotage; port dues and any and all other like costs and expenses incurred by or charged
to the Company. Such charges, costs and expenses will be passed on to the Buyer at the rates charged to the
Company as and when they are advised to the Company and together with the Basic Cost shall for all purposes
constitute the Price due from the Buyer to the Company for the Product supplied.
The contracted prices are duty free only on the basis that the nominated vessel previous and next port of
call are outside of the country; If the vessel calls an additional internal port prior to or after bunkering the
prices will be adjusted substantially higher to cover the applicable duty;
11.03 Notice of the price The Company will give notice of the Price to the Buyer as soon as reasonably
practicable after Delivery. In certain circumstances the Company will give notice of the Price in instalments.
Where notification of the Price is given in instalments each element of the Price so notified shall when due
constitute an enforceable debt due from the Buyer to the Company. Notice of the Price may at the Company’s
option be provided by invoice sent by post or telex or as otherwise provided herein or as agreed.
11.04 Proof of delivery The Buyer or its representative should attend Delivery and obtain at that time all
outstanding information relating to Delivery including the exact quantities and precise specification of the Product
delivered. Unless otherwise requested by the Buyer prior to despatch by the Company of the Nomination
Confirmation the Company shall be under no obligation at any time to produce to the Buyer any evidence of
delivery to the Vessel. It is expressly agreed that the furnishing by the Company of proof of Delivery is not a pre-
requisite to payment of the Price.

12.01 PAYMENT In most cases special payment terms will have been agreed and will be set out in the
Nomination Confirmation. Each of the following terms apply unless the Nomination Confirmation otherwise
provides:
        1. Payment of the Price will be made in United States dollars to the bank and account specified in the
           Nomination Confirmation or the Company’s Invoice (“Invoice”) in full without deduction for any reason
           whatsoever so as to ensure that the Company receives value for the payment in cleared funds on or
           before the Due Date or such earlier date in the case of Clause 12.01.8.
        2. The Due Date is as provided in the Nomination Confirmation.
        3. Timely payment is of the essence of the Agreement.
        4. In the event of the Buyer not making payment in full by the due date, the Buyer shall be charged and
           obliged to pay to the Company default interest/late payment charges at the rate of 2.5% per month on
           the principal amount due from the due date of payment to the date of actual full payment of the
           principal, without prejudice to the Company’s right to claim full payment forthwith. The Buyer hereby
           agrees and accepts that the quantum of the default interest/late payment charges as calculated
           hereinabove in this sub-clause, is not a penalty, but constitutes the agreed damages suffered by the
           Company as a result of the latter being deprived of the timely payment of the principal amount (inclusive
           of, but not limited to, the element of interest), without prejudice to all other rights and entitlements of the
           Company under these Conditions or under the applicable Law or otherwise. In the event that the
           aforesaid contractually agreed rate of default interest/late payment charges is in excess of that
           permitted by any applicable Law, it shall be substituted by the maximum rate so permitted.
        5. Payment will be made by way of telegraphic, telex, swift or rapid electronic transfer to the bank and
           account specified in the Bunker Nomination and/or Invoice. All bank and other charges, if any, incurred
           in effecting remittance will be for the account of the Buyer Advice of remittance including identifying
           references should always be given to the Company.
        6. Payments received by the Company from or on the behalf of the Buyer notwithstanding any specific
           request to the contrary will be applied in the following order in diminution or extinction of :
                 1. accrued financial and other charges in respect of transactions for which the principal sum has
                    been previously paid.
                 2. accrued financial and other charges arising from all other transactions.
                 3. any principal sum or sums due and outstanding commencing with the oldest and proceeding
                    chronologically thereafter to the most recent.
                 4. any principal sum which the Company knows or reasonably expects will fall due at a future
                    date.
        7. The Company may in good faith vary, amend, withdraw, substitute or add to the terms relating to
           payment at any time in the course of a transaction in such manner as it shall in its absolute discretion
           consider necessary to protect its interests.
        8. If at any time the reputation, standing, creditworthiness, liquidity or solvency of the Buyer or any
           principal manager, subsidiary , parent, associate or affiliate of the Buyer should give the Company
           reasonable cause for concern, the Company may, without prejudice to all other rights and remedies
           which it may have, give notice to the Buyer that credit facilities from the Company to the Buyer are
           withdrawn or suspended as the case may be and all sums outstanding shall thereupon fall due for
           immediate payment irrespective of any other Due Date previously agreed. Financial charges per Clause
           12.01.1 shall incur from the date of the relevant notice being tendered to the Buyer.
        9. In the event that the Buyer or any subsidiary or parent thereof shall commit an act of bankruptcy or shall
           be the subject of proceedings judicial or otherwise commenced for debt, bankruptcy, insolvency,
           liquidation or winding up, the Company may forthwith terminate any Agreement with the Buyer and/or all
           credit arrangements in the lines of 12.01.8 above.
        10. The full legal and other costs and expenses incurred by the Company including those of the Company’s
           own legal department and of other lawyers it may employ in connection with any breach by the Buyer of
           any term of the Agreement including but not limited to actions for security or enforcement as well as
           preaction costs shall be for the Buyer’s account, payable by the Buyer and shall for all purposes form
           part of the Price due from the Buyer to the Company for the Product supplied.

13.00 CLAIMS, DISPUTES AND PRECAUTIONS
13.01 Time Limits: Because the Company is frequently placed under strict time limits by its suppliers for the
presentation of claims it is necessary that it too must impose rigid time limits on receiving notice of claims from its
Buyers. In consequence of the Company’s strict time limits, Buyers should ensure that they maintain their own
equally strict internal checking and reporting procedures. It must be clearly understood that the Company will not
relax its time-limits in any circumstances.
13.02 Notification: Written notice of any claim or potential claim must be given to the Company within the time
limit specified. It is the Buyer’s responsibility to ensure that notice is received by the Company whose confirmation
of receipt should always be sought. Regardless of whether a claim or dispute has arisen or is anticipated the
Buyer must always give prompt notice to the Company of any discrepancy, error or omission present in any form or
document tendered, submitted or produced by the Physical Supplier and of any unusual occurrence relating to the
Delivery.
13.03 Sufficiency of Information:             To enable the Company to investigate and pursue a claim the notice must
be give sufficient information for the Company to be able to identify the relevant transaction , the nature of the
complaint and the loss or damage alleged. Any notice which does not give such sufficient information will not be
valid. For the same reasons the Buyer must provide a full and complete response to any and all questions,
enquiries and requests made of it by the Company concerning the claim and matters relating thereto.
13.04 Categories:           Claims fall into 3 categories:
                        1. Quantity claims and disputes
                        2. Quality claims and disputes
                        3. Other claims and disputes
          1.01     Quantity Claims and Disputes: These are most easily avoided by ensuring high standards of
          checking before, during and after Delivery by an officer of the Vessel’s crew or other senior representative
          of the Buyer.
          1.02     For bulk deliveries, delivery barges, wagons and vehicles must be checked by tank-dipping to
          measure the contents and ensure full out-turn. Flow meters must be checked for seals, correct settings
          and calibration and general condition. All of these checks must be carried out before and after delivery of
          each consignment and each barge, wagon or vehicle tank load. The Delivery must be supervised by the
          Buyer at all times and care must be taken in ensuring that all documentation is complete and accurate
          before signing and stamping. Any such discrepancies must be recorded on the Physical Supplier’s delivery
          receipt. Unless these procedures are followed it is nearly always impossible for a claim to be
          substantiated. The Company regrets therefore that it will be obliged to reject claims for short delivery
          where these receiving procedures are not followed.
          1.03     The Company will not accept a claim for short delivery based upon figures obtained by measuring
          the Product in the Vessel’s tank.
          1.04     The time limit for receipt by the Company of a notice of a quantity dispute is 7 (seven) running days
          from the date of Delivery or such shorter period as is specified in the Bunker Nomination.
          2.01     Quality Claims and Disputes. It is the Buyer’s responsibility to ensure that the Product
          tendered for Delivery is that which isrequired by the Vessel and is delivered into the correct tanks.
          2.02     Three(3) representative samples of every Product consignment must be taken as Delivery
          proceeds at barge’s or orther delivery mean’s manifold by dripping method. The samples must be signed
          and sealed by a representative of the Physical Supplier and by an officer of the Vessel or other
          representative of the Buyer. One set of samples must be retained by the Buyer, the other by the Physical
          Supplier and the third for Marpol.
          2.03     As with quantity claims it is important to check that all documentation is in order and to note
          discrepancies on the Physical Supplier’s delivery receipt before signing and stamping.
          2.04     In the event of the Buyer having grounds to believe that the Product supplied does not accord with
          the relevant description in the Nomination Confirmation or is defective, the Buyer shall immediately:
                            1. take all reasonable steps to mitigate the consequences of having been supplied with
                               possibly defective or incorrect Product; and
                            2. give notice with full details of the possibly defective or incorrect Product to the
                               Company together with the Vessel’s position destination and ETA; the quantities and
                               locations of all bunkers on board the Vessel, the rate and quantity of consumption since
                               Delivery and the location immediately prior to consumption of the Product consumed;
                               for each of the three proceeding deliveries to the Vessel, the quantity, quality and
                                specification of bunkers supplied, the port and date of supply and the name of the
                                supplier; and
                             3. inform the Company of the whereabouts of the Buyer’s set of samples.
        2.05     It is a pre-condition of the Company being prepared to consider any quality claim and of the
        Company being liable therefor, that at the time notice is given, the Buyer has retained its complete set of
        sealed samples and is prepared to and has them analysed by a reputable independent testing laboratory,
        approved in writing by the Company, in accordance with established procedures and in the presence of a
        representative of the Company. In the event that the Buyer is unable or unwilling to produce its samples
        for analysis within 28 days of a request from the Company to do so, the Company may proceed to have the
        Physical Supplier’s samples analysed and the results of such analysis shall be binding upon the parties
        hereto. However, if the analysis of any other samples is expressly agreed between the parties, the results
        thereof shall be those binding.
        2.06     If it is alleged that any equipment or machinery has been damaged by defective Product full details
        must be given to the Company at the earliest opportunity and the item must be preserved and made
        available for inspection on demand at any reasonable time or times to the Company or its representative.
        2.07     The time limit for receipt by the Company of notice of a quality claim is 7(seven) running days from
        the date of Delivery or such shorter period as is specified in the Nomination Confirmation.
        3.01     Other Claims and Disputes: Notice of all other claims, specifically excluding any and all claims
        relating to or associated with those relating to matters of quantity or quality which are subject to the time
        limits set out in sub-clauses 13.04.1 and 13.04.2 above, should be given to the Company as soon as
        reasonably possible and in any event no later than 28 running days after Delivery. If the Bunker
        Nomination Confirmation provides for a shorter period such shorter period shall apply.
        4.01     Summary of Time Limits:
                 Quantity claims and disputes 7 running days
                 Quality claims and disputes 7 running days
                             Other claims and disputes 28 running days
        all subject to the provision of shorter time limits in the Bunker Nomination.

14.00 WAIVER The failure by any party to the Agreement to enforce any right against any other party shall not
be construed as a waiver of that right or in any way affect the validity of the Agreement. In particular, the granting
by the Company of any additional time to make payment or the waiving or reducing of any financial or other charge
shall not prevent the Company at any time thereafter from relying upon its strict contractual rights.

15.00 INDEMNITY The Buyer hereby indemnifies the Company in respect of all damage or injury occurring to
any person or to any property and against all actions, suits, claims, demands, costs, charges or expenses arising in
connection therewith to the extent that the same shall have been occasioned by the negligence or default of the
Buyer, its servants or agents or any third party in the course of performance of or arising out of the Agreement.

16.00 LIABILITY-LIMITATION TO THE COMPANY’S LIABILITY                      Without prejudice to any other provision in
these Conditions:
16.01 Under no circumstances shall the Company or its servants, subcontractors and/or agents be liable for any
physical injury or damage, including but without limitation for the consequences of any damage to the Vessel’s
machinery or equipment caused by the Products which do not correspond to the description ordered by the Buyer.
16.02 The Buyer shall be solely liable for making the hose connections on board the Vessel and generally to
accept the Products on board; therefore the liability for any loss or spillage of Products overboard the Vessel shall
be solely with the Buyer, the Company or the Physical Supplier not having any liability whatsoever.
16.03 The Company shall, under no circumstances, be liable for loss of hire, income and/or profit or any
consequential damages of the Buyer. Where the Company is liable for any delay caused to the Vessel, its liability
shall be limited to the proven actual running costs of the Vessel for the period of any such delay (exclusive of any
loan/finance servicing costs in relation to the Vessel and/or any other expenses not directly connected to the actual
running of the Vessel). Where Products are proven to be off-specifications to the extend of not being able to be
used in the Vessel and the Company is liable, the liability of the latter in respect of the value of the replacement
product cannot exceed the price of the Products replaced as invoiced by the Company.
16.04 The Company shall not be liable for negligence on the part of its employees, servants and/or agents or on
the part of the Physical Supplier and/or its employees, servants and/or agents.
16.05 The Company’s liability for any claim whatsoever, whether based in tort or contract, shall be limited to the
value of the Products as set out in the Company’s Invoice for the particular transaction.
16.06 The Physical Supplier and the employees, representatives, subcontractors, servants and/or agents of the
Physical Supplier and/or the Company shall enjoy the benefit of all rights afforded to the Company under these
Conditions.

17.00 COMPENSATION Notwithstanding the foregoing, in the event that the Company is found to be liable to
the Buyer , the total amount payable by way of compensation other than in respect of personal injury or death shall
not exceed the price charged to the Buyer for the Product supplied under the Agreement. It is a pre-condition to
the payment of any compensation by the Company that all sums standing due to the Company from the Buyer are
first paid and settled.
18.00 INSURANCE The Buyer is responsible for effecting and maintaining in force adequate insurances which
will fully protect the Buyer, the Company and all third parties from all risks, hazards and perils associated with or
arising from the Agreement and Delivery.

19.00 LICENCES PERMITS AND APROVALS The Buyer is responsible for obtaining all necessary permits,
licences and approvals required to enable both parties to execute all of their obligations under the Agreement.

20.00 NO WARRANTY
20.01 The Product shall be within the specifications generally offered to the Company’s customers at the time
and place of delivery.
20.02 The Company makes no warranties of quality (other than what is expressly mentioned herein above)
fitness or merchantability with respect to any of the Products and any implied warranties or conditions of
whatsoever nature (statutory included) are expressly excluded.
20.03 The Buyer shall have the sole responsibility to select suitable products for his vessel.

21.     MISCELLANEOUS
21.01 If any provision of these Conditions or the Agreement becomes or is found to be invalid, illegal or
unenforceable in respect of any Law, the validity, legality and enforceability of the remaining provisions hereof shall
in no way be affected or impaired.
21.02 It is mutually agreed that the Products provided by the Company to the Buyer under the terms of the
Agreement have been ordered by the Buyer in the ordinary course of business between Company and Buyer. All
payments from the Buyer to the Company for Products supplied under the Agreement are deemed to have been
made in the ordinary course of business between the Company and the Buyer, according to these ordinary
business terms agreed between them.

22.00 LAW AND JURISDICTION
22.01 These Conditions and the Agreement governed by them and/or to which they apply, as well as any
disputes, differences, claims and/or other matters relevant hereto, shall be governed by the General Maritime Law
of the United States of America.
22.02 Without prejudice to the provisions of clause 22.03 herebelow, any disputes and/or claims arising in
connection with these Conditions and/or any agreement governed by them, shall be submitted to the United States
District Court for the Southern District of New York.
22.03 For the sole benefit of the Seller, it is further agreed that the Seller, without prejudice to any of its rights,
has the right to proceed against the Buyer and/or the Vessel and/or any other party in such jurisdiction worldwide
as the Seller in its sole discretion sees fit, inter alia, for the purpose(s) of securing any payment due to it or
proceeding in the main or any other proceedings in order to enforce and/or collect any claim or cause the issuance
of any Court judgment whatsoever. The Buyer agrees and acknowledges that the nature of the transaction and of
the respective business concerned is such, to the effect that the foregoing which are set for the benefit of the
Seller, are absolutely reasonable and fully acceptable by the Buyer, which hereby confirms that it will also be liable
for all costs of the Seller including but without limitation Attorneys’ fees.
22.04 If any proceeding of any nature whatsoever is instituted under Clause 22.02 or 22.03 above, in connection
with any controversy arising out of these Conditions or the Agreement or to interpret or enforce any rights under the
Agreement, the prevailing party shall have the right to recover from the losing party its reasonable costs and
attorneys’ fees incurred in such proceeding.


SCHEDULE referred in clause 1.00

- PRAXIS ENERGY AGENTS (PTE) LTD. of Singapore
- PRAXIS ENERGY AGENTS LLC of Houston U.S.A.
EXHIBIT 3
r~-
       ~

      . ~ PETROBRAS
       Petroleo Br.,s//elra •S.A.
                                                                                                                                                                    Comprovante de Fornecimento a Navio - CFN
      "Av. He.1riqt.:e ·'/nla:Jar~s .:·2.B - Tctri:lA • 10~ ·~uidar - Ri~                                                     .'-".J ~ Brus.ii
      c·EP: :20.231..0_3{;
                                                                                                        1.1~ ,j.81~eirn -
                                                                                                            .     .                          ·.                            (Bunker Delivery Note -BON)
      1·~1; !+. s~·-2°1).~1.66--1.-2!~~
      Far.·: (•.ss:2~j·:t1g6--9221
      E-rn~i~: bl!_ri~~,@P?.irobn;i,00~-~r
       Gerencia Seror/a(de Comorcioiii:ofiio de Vii6ria
                                                                                                                                                                                                                                                 17265
       Av.:o~nt~ _M!,;!'1'.~lir:i, .5500-·Pa!que; l(11u~frial .:.. A:xo'.Petrnbrr!°s

I
1
       ~:EP-:rno90-860 .'..'\/it'6r:n1~.s ~ CNP)-3~f.:)OQ. 167/fJ63h, 18 .
       M        ,~N·27)d3,3R:,.··, ,43u ;' 3.Wi·3-Hn;_________________________
                                                                      Pr&encher.com letras .d·e.·forrna - nao rasurar
                                                                       (Fill inwilh block letters, With no amendment)
                       0
                             0        6                                                                -------'---,.,N""·o_m_e~d-o-cN:-"a-v""lo-------~------,r----.,-,N:::-•-:-:IMc:-O-:;:--,-,d.,-o-:Nc:-a-v-:-io-·-------1
                                          ----l-----·---··---·------~1·s_h-"io~•-s_r1_am_e,.__)._ _ _ _ _ _ _ _ _ _ _ _----11-----~(S~l=1i=p·.'~s~IM~O_.n_·o~.1~·:_ _ _----1
,-'~·_ _...,_'Rc.:."'-8"'.r1c::o:..1..1:..:




                                                                                                           Cliente.                                                                                                                                                                         Bandeira
                                                                                                         (Customer):                                                                                                                                                                         (Fiag):
f---~•y~-~~-~~N~'"'""'•~-•--•                                                                                               ---··-,-------------------+-------------------1


·
                  tlzt~x 1.s
                     N• do lacre da amostra do na\ilo.                                                                             N° do lacre da ainostra da PETROBRAS                                                                                      N° do lacre da amosfra da MARPOL
i                        /Ship's sample seal no )                                                                                    .. fPETROBRAS'Ssamole seal no.)                                                                                         . (MARP0L's sample seal no. i



                                                                                                                                                                                                                                                                                  Orgiio
                                                                                                                                                                                                                                                                                 (Oriainl

                                                                                                                                                                                                                                                                     tS
                                                                                                                                                                                                                                                         Produto. (Gfade)




!                                                    Ope~ay~0 (QperaHon)
i              Ehtrega por (Delivery byj        i              lnfoio.(Start)                        Terrillno (End)
1-:-------·-----..-~~-----a-~~--"··-·---+-..,.------'--r-'--'---'-'--"-"-''-'---------+--=----,---------.---0.:--'---------;
· Nome da bar
!(Barge. nari:!~t·-·--~----
                                   ag·        ·
                                                                   c,:0=..'_\
                                              f - - !- - " ( " - - .
                                                                                        i .. . 1"" J
                                                                                _c'•c:,,!_=··
                                                                                                                                             1   I Data (Datej                                       '/ r
                                                                                         .::E=·-';..,""")--',...._.C::·'-""·"-c..·'.c./'.::,,_,-~!!.:{d:.::d:;.:/n:.:;1m~IY1-"Y""YY')_-+-"'.':.._·"'··
                                                                                                                                                                                    -'
                                                                                                                                                                                                                   , )          2 . ('
                                                                                                                                                                                                           . ...,,_1,_.~.::.· ·.:./_·,_t-_·
                                                                                                                                                                                                     _·_1.;;_
                                                                                                                                                                                                                                                ~            Data {Date)
                                                                                                                                                                                                                                         )--'f__,1-+'(c;:d.::.d/:.;.;rilc;cm:.:;/c,.y·,_,,,yy'c.,_l_+-"
                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                          1                                              9
                                                                                                                                                                                                                                                                                                                                                        ' _/_.'--i
                                                                                                                                                                                                                                                                                                      •'X-::;..G.::.''_,.:.1_·_12..;.•;..,·:.;_1-"'.2=--c_
i ?leo~u•~                                    !                                                                                             i
l{~;:
·i
              1
              r, Truck-.--·+-;:---------.~---
             1~:~0     1
                                                 .. ····----·----: Hora (Time)
                      ·--·"··..... -··-·- _ _ _ _ _ _ _ _ _,,..,....._...L._ _ _ _ _ _
                                                                                                            Hora (Time)                                                                    ;J £ 5 Q                        .Jj LJ ; 3 5
                                                                                                                                                                                       L-=:::::::::======.-L-----......JL-===~====---l
 ! Afem;.ao: As reclama1,6es somente serllo·aceitas quando recebidas dentro d.e 21 dias .corridos da data cia entrega.
 ; (Attenticm: Tri,; claims shall only be ac·ceptetl .if received wit.hin21 days fmm delivery_date). ·      ·        ·

i Foi emitida carta protesto (Was- a Letter of protest issued)?:                                                                                                Sim (Yes) [ <:. ]
     0 bunker.aqui fornecido atende aos regtilamentos 14 (1) e 18 (3) da Marpol 73/78 Anexo VI
     (Thcb:mker herehs1,pplied is inconformity witlrrugulalions: 14 (1) and 18·(3} of Marpol 73/78 Annex VI).
EXHIBIT 4
                                                                                     Worldwide Marine Oil Suppliers


                    .,     y       n
1725 Hughes Landing Blvd., Suite 890
The Woodlands, TX 77380, USA
TEL: +1 713.622.0600 FAX: +1 713.622.0609 EMAIL:HOUSTON@PRAXISENERGYAGENTS.COM




INVOICE

BUYER:                                                            DATE:                 26 December 2019
MN EVOLUTION (IMO: 9122899) FLAG: LIBERIA                         INVOICE NUMBER:       23253-REVISED
AND/OR SMOOTH NAVIGATION SA
AND/OR MASTER AND/OR OWNER AND/OR                                 DELIVERY DATE:        26 December 2019
MANAGERS AND/OR OPERATORS                                         PORT OF DELIVERY:     VITORIA
AND/OR BETA MARITIME CORPORATION
57 AKTI MIAOULI STREET
PIRAEUS, GREECE 18536



Product ID / Description                                         Quantity          Net Price / Qty         Net Value
VLSFO 0.5%                                                     399.515 MT        USD 653.00 I MT     USD 260,883.30
                                Total Item Net Value                                                 USD 260,883.30
                                Total                                                                USD 260,883.30




DUE DATE:     23 January 2020           (CREDIT TERMS: 30 DAYS DUE NET FROM DELIVERY DATE)

AN INTEREST CHARGE OF 2.5% PRO RATA PER MONTH WILL BE LEVIED FOR OVERDUE PAYMENT.


REMITTANCE DETAILS:


SWIFT:
ABA:
ACC
IN FAVOR O                 NERGY AGENTS L.L.C.


PLEASE REMIT FREE OF ALL BANK CHARGES.



E&OE
EXHIBIT 5
                                                                                  Worldwide Marine Oil Suppliers



1725 Hughes Landing Blvd., Suite 890
The Woodlands, TX 77380, USA
TEL: +1 713.622.0600 FAX: +1 713.622.0609 EMAIL:HOUSTON@PRAXISENERGYAGENTS.COM


BUNKER NOMINATION                                       CONTRACT NUMBER:          23289

CONTRACT DATE:              9 January 2020

BUYER:                                                   TO:          BETA MARITIME CORPORATION
M/V EVOLUTION (IMO: 9122899)                             ATTENTON:    CAPT KALAITZIDAKIS
AND/OR SMOOTH NAVIGATION SA                              PREPARED BY: MANOLIS MANOLAS
AND/OR MASTER AND/OR OWNER AND/OR
MANAGERS AND/OR OPERATORS
AND/OR BETA MARITIME CORPORATION
57 AKTI MIAOULI STREET
PIRAEUS, 18536
GREECE

ACTING AS CONTRACTUAL 'SELLERS' AND IN ACCORDANCE WITH THE INSTRUCTIONS RECEIVED FROM THE
PURCHASER, "M/V EVOLUTION (IMO: 9122899)" AND OWNERS, WE CONFIRM THE FOLLOWING BUNKER STEM.
THIS TRANSACTION IS COVERED BY OUR STANDARD TERMS AND CONDITIONS, A COPY OF WHICH IS IN YOUR
POSSESSION. IF YOU HAVE NOT RECEIVED A COPY, ONE IS AVAILABLE IMMEDIATELY UPON REQUEST OR VIA
OUR WEBPAGE AT HTTP://WWW.PRAXISENERGYAGENTS.COM. THE ACCEPTANCE OF MARINE FUELS,
LUBRICANTS AND/OR SUPPLIES BY THE NOMINATED VESSEL SHALL BE DEEMED TO CONSTITUTE THE CLEAR
ACCEPTANCE OF OUR STANDARD TERMS AND CONDITIONS, WHICH INCLUDE EXPRESSLY SELLER'S MARITIME
LIEN RIGHTS.


SELLER / SUPPLIER:             PRAXIS ENERGY AGENTS L.L.C.
BDR / BARGE OPERATOR: PETROBRAS
VESSEL:               M/V EVOLUTION (IMO: 9122899)
PORT OF DELIVERY:              SAN SEBASTIAO
DELIVERY DATE:                 10 January 2020
EXTRA CHARGES:                 OVERTIME, TAXES, PORT & TERMINAL DUES., FOR BUYERS' ACCOUNT IF INCURRED
OBSERVERS:                     OPERATIONS TO BE WITNESSED BY THE VESSEL'S REPRESENTATIVE.
AGENTS:                        ARGO AGENCIAMENTOS MARÍTIMOS LTDA.
                               CONTACT: CARLOS EMANOEL CUNHA DE LIMA
                               CELLULAR PHONE: 12 99627-6993
                               ADDRESS: AV.DR.ALTINO ARANTES, 330 SL 02 - CENTRO
                               11608-623 - SÃO SEBASTIÃO / SP - BRASIL
                               TELEPHONE:: +55 12 3892-5689 / +55 12 3893-1932
                               E-MAIL:
                               CARLOS.CUNHA@ARGOAGENCY.COM.BR<MAILTO:CARLOS.CUNHA@ARGOAGENCY.
                               COM.BR
TERMS OF PAYMENT:              WITHIN 60 DAYS DUE NET FROM DATE OF DELIVERY VIA WIRE TRANSFER AGAINST
                               ORIGINAL INVOICE AND DELIVERY RECEIPT(S)


 Product ID / Description                                            Quantity / UOM               Net Price / Qty
 MARBRAX CID 570 MARBRAX CID 54 AP IN 14 DRUMS                            28.000 EA              USD 197.00 / EA
 (200LTRS/DRUM) PRICE PER 100 LTRS
 MARBRAX CCD 330 MARBRAX CCD 330 IN 10 DRUMS                              20.000 EA              USD 222.00 / EA
 (200LTRS/DRUM) PRICE PER 100 LTRS
 LUBRAX EXTRA TURBO 15W40 LUBRAX HYDRA HV 68 IN 1                          2.000 EA              USD 311.00 / EA
 DRUM (200LTRS/DRUM) PRICE PER 100 LTRS
 SHORT NOTICE FEE                                                          1.000 EA              USD 200.00 / EA

1.ALL ABOVE PRODUCT WILL BE DELIVERED IN DRUMS;

                                                                                                           E&OE
                                                                                 Worldwide Marine Oil Suppliers



1725 Hughes Landing Blvd., Suite 890
The Woodlands, TX 77380, USA
TEL: +1 713.622.0600 FAX: +1 713.622.0609 EMAIL:HOUSTON@PRAXISENERGYAGENTS.COM


BUNKER NOMINATION                                       CONTRACT NUMBER:         23289

2. ALL LUBRICANT OFFERS ARE SUBJECT TO LOCAL SUPPLIERS RECONFIRMATION, PRODUCT / TRUCK
ACCESSIBILITY, WEATHER PERMITTING AND APPLICABLE EXTRAS;
3. NORMALLY 3 WORKING DAYS NOTICE ARE REQUIRED. EARLIEST SUPPLY IS BASED ON STRICTLY BEST
ENDEAVOUR BASIS;
4. THE SEALED REPRESENTATIVE SAMPLES TAKEN DURING THE LUBRICANTS OPERATION, FROM THE
TRUCK'S MANIFOLD, SHALL BE THE ONLY ONES USED FOR THE DETERMINATION OF QUALITY DISPUTES;
5. QUALITY SPECIFICATIONS TO BE IN ACCORDANCE TO LOCAL SUPPLIER QUALITY;
6. IN CASE OF CANCELLATION FOR ANY REASON, ANY CANCELLATION/PENALTY TO BE AT BUYERS ACCOUNT.




                                                                                                          E&OE
EXHIBIT 6
                                                                                                                                           LUBRIFICANTE
                                                                                                                                            (LUBRICANT)
 ~             PETROBRAS                                          MARINE
                                                                                                                                 COMPROVANTE DE
                                                                                                                            FORNECIMENTO A NAVIO - CFN
  PETROBRAS DISTRIBUIDORA S.A.
                                                                                                                              (DELIVERY RECEIPT - DR)
  Av. Almirante Delamare, 1335, Heliopolis- Sao Paulo/SP- CEP 04230-040
                                                                                                                                             N° 012/2020
  Abastecimento Maritimo - Bunker & Lubrificantes
  (Marine Customer SeNice - Bunker & Lubricants)                                                                                        10/01/2020 08:57
  +55 (21) 2354-3025, 2354-2959, 99686-1852, 97212-5338
  marbrax@br.com. br
                                                                                                                                Ill IIllllllllll llllllll llllllllllllll~III I l 111
 INFORMA<;OES DO NAVIO E ENTREGA
 (Vessel and delivery Information)
 NOME DA EMBARCAQAO                BANDEIRA                                    N°1MO                                  ORDEM NOMEADA POR
 (Vessel's name)                   (flag)                                      (IMOn°J                                (Order requested by)
                                                                                                                      ELINOIL-HELLENIC PETROLEUM COMPANY
  EVOLUTIO N                           LIBERIA                                  9122899
                                                                                                                     SIA
  PORTO DE ENTREGA                 LOCAL DE ABASTECIMENTO                       AGENTE DO NAVIO                       ORDEM
  (Port of delivery)               (Supply point)                               (Vessel's Agent)                      (Petrobras order)

  SAO SEBASTIAO                        CAIS COMERCIAL                            ARGO                                 246014170

 DESCRl<;AO DO PRODUTO
 (Product description)

  ITEM                      PRODUTO                                           UNID                    PEDIDO                FORNECIDO                        NOTA FISCAL
                             (Product)                                        (Unit)                 (Ordered)               (Delivered)                      (Tax Invoice)

    1           MARBRAX CID 54 AP -TB200L                                 TAMBOR (DRUM)                   14                       14                            2436087

    2           MARBRAX CCD 330 - TB 200 L                                TAMBOR (DRUM)                   10                       10                            2436087

    3          LUBRA.X HYDRA HV 68 - TB 200 L                             TAMBOR (DRUM)                   1                         1                            2436087

 OPERA<;AO
 (Operation)
                           METODO DE ENTREGA                                                   DATA E HORA DE INICIO                    DATA E HORA DE TERMINO
                             (Delivery method)                                                  (Date and time of Start)                  (Date and time of End)
       ID CAMINHAO
                                                       DAO 8316
           (Truck ID)
        ID BARCA<;A                                                                         __ ,__ ,__ __ - -    -                      _ _ I _ _ / _ _ - __ . _ _

                                                                                                                                        __, __               __ __ .__
           (Barge ID)
         ID BOMBEIO                                                                         __ I __ / __ - __ ; __                                       /          -
   (Pump Ex-DRUM Co. ID)

 ATEN<;AO: AS RECLAMA<;OES, SOMENTE SERA.O CONSIDERADAS, QUANDO RECEBIDAS DENTRO DE 30 DIAS CORRIDOS DA DATA DO FORNECIMENTO.
 (Attention: claims will only be accepted if received within 30 (thirty) days of delivery date).


 FOi EMITIDA CARTA PROTESTO (Letter of protest was issued): SIM (Yes)              0      NAO (No)   0
                                                  NOME EM LETRA DE FORMA, ASSINATURA E CARIMBO
                                                        (Name in block letter, signature and stamp)




                                                                                                                      Jt,IR D
                                                                                                                 DepJ,, Ho de 1
                                                                                                                  Petrobras
                                                                                                                      Matricula:
                                  ·,   ,
                                                                via   ,   via NUCLEO MARITIMO, 4a via PROCESSO ADUANEIRO




                                                                                            i
                                           1 •         ,"'- •
                                             ,;_;, V   I'•

                                                                                                     rconie
                                                                               'Rj.c£lfdO '\I ouane1ro
                                                                                    oes~ iif"~;s-06
                                                                                       cr>F o •®:02 510
                                                                                         Re9    .




FC-GVMAR-001, Rev.1

                                                                                 NP-1
EXHIBIT 7
                                                                                    Worldwide Marine Oil Suppliers

  ?~~~~=- 1)
1725 Hughes Landing Blvd., Suite 890
The Woodlands, TX 77380, USA
TEL: +1 713.622.0600 FAX: +1 713.622.0609 EMAIL:HOUSTON@PRAXISENERGYAGENTS.COM




INVOICE

BUYER:                                                            DATE:                 11 January 2020
MN EVOLUTION (IMO: 9 122899) FLAG: LIBERIA                        INVOICE NUMBER:      23289
AND/OR SMOOTH NAVIGATION SA
AND/OR MASTER AND/OR OW NER                                       DELIVERY DATE:        11 January 2020
AND/OR MANAGERS AND/OR OPERATORS                                  PORT OF DELIVERY:    SAO SEBASTIAO
AND/OR BETA MARITIME CORPORATION
57 AKTI MIAOULI STREET
PIRAEUS, GREECE 18536



Product ID / Description                                         Quantity         Net Price / Qty             Net Value
MARBRAX CID 570 MARBRAX CID 54 AP IN 14 DRUMS                   28.000 EA        USD 197.00 I EA           USD 5,516.00
(200LTRS/ DRUM) PRICE PER 100 LTRS
MARBRAX CCD 330 MARBRAX CCD 330 IN 10 DRUMS                     20.000 EA        USD 222.00 / EA           USD 4,440.00
(200LTRS/ DRUM) PRICE PER 100 LTRS
LUBRAX EXTRA TURBO 15W40 LUBRAX HYDRA HV 68 IN                   2.000 EA        USD 311 .00 / EA           USD 622.00
1 DRUM (200LTRS/DRUM) PRICE PER 100 LTRS
SHORT NOTICE FEE                                                 1.000 EA        USD 200.00 / EA            USD 200.00
                                Total Item Net Value                                                      USD 10,778.00
                                Total                                                                     USD 10,778.00




DUE DATE:     7 March 2020              (CREDIT TERMS: 60 DAYS DUE NET FROM DELIVERY DATE)

AN INTEREST CHARGE OF 2 .5% PRO RATA PER MONTH W ILL BE LEVIED FOR OVERDUE PAYMENT.



REMITTANCE DETAILS:


SW IFT:
ASA:
ACC
IN FAVOR O                 NERGY AGENTS L.L.C.


PLEASE REMIT FREE OF ALL BANK CHARGES.



E&OE
EXHIBIT 8
                                                                                  Worldwide Marine Oil Suppliers



1725 Hughes Landing Blvd., Suite 890
The Woodlands, TX 77380, USA
TEL: +1 713.622.0600 FAX: +1 713.622.0609 EMAIL:HOUSTON@PRAXISENERGYAGENTS.COM


BUNKER NOMINATION                                       CONTRACT NUMBER:          23320

CONTRACT DATE:              23 January 2020

BUYER:                                                   TO:          BETA MARITIME CORPORATION
M/V EVOLUTION (IMO: 9122899)                             ATTENTON:    CAPT D. LOIS
AND/OR SMOOTH NAVIGATION SA                              PREPARED BY: MANOLIS MANOLAS
AND/OR MASTER AND/OR OWNER AND/OR
MANAGERS AND/OR OPERATORS
AND/OR BETA MARITIME CORPORATION
57 AKTI MIAOULI STREET
PIRAEUS, 18536
GREECE

ACTING AS CONTRACTUAL 'SELLERS' AND IN ACCORDANCE WITH THE INSTRUCTIONS RECEIVED FROM THE
PURCHASER, "M/V EVOLUTION (IMO: 9122899)" AND OWNERS, WE CONFIRM THE FOLLOWING BUNKER STEM.
THIS TRANSACTION IS COVERED BY OUR STANDARD TERMS AND CONDITIONS, A COPY OF WHICH IS IN YOUR
POSSESSION. IF YOU HAVE NOT RECEIVED A COPY, ONE IS AVAILABLE IMMEDIATELY UPON REQUEST OR VIA
OUR WEBPAGE AT HTTP://WWW.PRAXISENERGYAGENTS.COM. THE ACCEPTANCE OF MARINE FUELS,
LUBRICANTS AND/OR SUPPLIES BY THE NOMINATED VESSEL SHALL BE DEEMED TO CONSTITUTE THE CLEAR
ACCEPTANCE OF OUR STANDARD TERMS AND CONDITIONS, WHICH INCLUDE EXPRESSLY SELLER'S MARITIME
LIEN RIGHTS.


SELLER / SUPPLIER:             PRAXIS ENERGY AGENTS L.L.C.
BDR / BARGE OPERATOR: COLONIAL FUEL AND LUBRICANT SERVICES INC
VESSEL:               M/V EVOLUTION (IMO: 9122899)
PORT OF DELIVERY:              CHARLESTON
DELIVERY DATE:                 30-31 January 2020
EXTRA CHARGES:                 OVERTIME, TAXES, PORT & TERMINAL DUES., FOR BUYERS' ACCOUNT IF INCURRED
OBSERVERS:                     OPERATIONS TO BE WITNESSED BY THE VESSEL'S REPRESENTATIVE.
AGENTS:                        TBA
TERMS OF PAYMENT:              WITHIN 30 DAYS DUE NET FROM DATE OF DELIVERY VIA WIRE TRANSFER AGAINST
                               ORIGINAL INVOICE AND DELIVERY RECEIPT(S)


 Product ID / Description                                            Quantity / UOM               Net Price / Qty
 MARINE GASOIL (DMA MAX. 0.1%)                                            50.000 MT             USD 680.00 / MT
 BARGING CHARGE (LUMPSUM)                                                  1.000 EA            USD 7618.75 / EA
 BOOMING FEE (IF APPLICABLE) ($1,000-$2,500)                               1.000 EA            USD 2500.00 / EA

1. ALL TRUCK DELIVERIES ARE SUBJECT TO TRUCK ACCESSIBILITY.;
2. MEASUREMENTS OF THE BARGE’S TANKS SHOULD BE TAKEN PRIOR AND AFTER THE BUNKERING
OPERATION, AND THE FIGURES OBTAINED THEREIN SHALL BE THE ONLY ONES TO BIND ALL PARTIES FOR
THE FINAL DETERMINATION OF QUANTITY DISPUTES;
3. DURING BUNKERING OPERATION, NO LESS THAN ONE SEALED REPRESENTATIVE SAMPLE CAN BE TAKEN
IN COMPLIANCE WITH THE MARPOL ANNEX VI GUIDELINES; AS LONG AS THEY DO NOT DEFY SAFETY
PROCEDURES OR THE PHYSICAL SUPPLIER’S PRACTICING STANDARDS.
4. QUALITY SPECIFICATIONS TO BE IN ACCORDANCE WITH THE INTERNATIONAL STANDARDS AS THOSE SET
BY THE INTERNATIONAL STANDARDIZATION ORGANIZATION ISO 8217/2005 (E) AND THE LATEST REGULATIONS
OF THE MARPOL ANNEX VI.



                                                                                                           E&OE
EXHIBIT 9
   ' ¾i§V ..                                        {9U}23S-Wl

Delivered To:                           M/V EVOLUTION                             A&ant:
Barge:                                            830                             Next Port of Call:
Location:                                Charleston, SC                           Voyage Destination:
                                                                                  F1a !
Typical Product Am11ysl~:
                            .----------.
Density@lSC:                              80.0                  Vanadium ppm:                              0
CST@SOC:                                  837                   Ash%:                                    0.00
8.S.W.%:                                   0.00                 CCR%:                                     0.0
Flash Deg F:                               144                  Sodium ppm:                               0
Sulfur%:                                 0.00042                Aluminum ppm:                            N/A
API Gravity:                               37.5                 Silicon ppm:                              0
          Alol\llSide:                    Started Pumpln11:                 Stopped Pumping:                     Departed:                             BargePIC:

       l 5 Jo                     I I WO O                         I        ;-·:1r.7 "-              I                                I           S STRICKLAND
                                        Commenced                                                                                Finished
        Physical Gauge        Trim Correction Corrected Gauge               GrossBBLs.             Physical Gauge        Trim correction     Corrected Gauge         Gross 881s.
Tank     Ft.    I   IN.           Ft.       IN.         Ft.       IN.                      nmk     Ft.          IN.        Ft.       IN.        Ft.       IN.
 lP                                                                                        lP
 1S                                                                                        1S
 2P                                                                                        2P
 2S                                                                                        2S
3P                                                                                         3P
 3S       15' 41/4"                                                          391.11        3S                                                                          16.32
 4P                                                                                        4P
 45                                                                                        4S
 SP                                                                                        SP
 5S                                                                                        55
      Product Name:                Gross Barrels:        I    Temp(degF):    I   Temp. Con. Factor:             Net Barrels:      Metric Ton Coef.:             MetricTof'lS:
         MGO
               STATE OF
                                        374.79

                                                 SC
                                                    I 54.0 I        1.00283          375.85
                                             TI-lE UNDERSIGNED DOfS HER£BV GER I n-Y UNDER OATH:
                                                                                                 0.13281

                                                            SM.ES AND USE TAX EXEMPTION CERTIFICATE
For us~ or ccnsumpticn .:iboord ships plying the high seas either in intercoastill trade betwe~n ports in this state .md ports in other sta P.S oHh!!
                                                                                                                                                        -7 i ~
                                                                                                                                                      / '-:)
                                                                                                                                                                  49.92



United St.ites or its pos~ss!ons or In foreign cornmerc~ between ports in this state and ports of foreign countries.
VesSl!ls engoged in foreign commerce aw exempt. Thll aµpllc.1tion of taa doe!. not apply to mileaze for vessels from the territorial limit to port
dockside ;ind return Into intenmtlomil waters, foreign or coilstwise.
 Effedl'J/11 J1111t: J, 2010 lSppm suifur (m.;;:im11111J Dyt:Il u;t;,;:;,J.aw S:;lf-ur ~ , Fuel. Fw us.:i in ail non,rc::Jd ci=I cr.gines. Afatfar MS# In hlgh11,:·av i~h!tle!: Dr
                                   ('tlginl:$ ~eptfortfl1:-c:tcm;:t. use 1n ::wm:ar.tc w[:h ccaf.>rt4CS2 of tlu: kltental Ra::~nue Code




               t·
                                                                                                                  X    REGULATION (<0.0015" SULRJR)
                                                                                                                       REGULATION (<O.l"SULRJR)
                          11 ,,                                                                                        REGULATION {<0.5" SULFUR)
Certified By: ~ { ' ~ ' t...                                            (supplier's Representafwe)                     REGULATION (<35'6 SULRJR)
               :,     J                                                                     MARPOLSamplese.aJ#:                             - - -s"-20
                                                                                                                                                    - m- - - - .
DYED FUELS FOil Off ROAD. NON·TAXA9L£ ust; ONLY. PENALlY FO
                                                                                                                                               Number.           ~MONumber}

                                                                                                                                                  1zz.          gq '?
          Date               Vessel Representative                                       Tltle   a,H,, 2 '
         Vessel's remarb:
EXHIBIT 10
                                                                                      Worldwide Marine Oil Suppliers



1725 Hughes Landing Blvd., Suite 890
The Woodlands, TX 77380, USA
TEL: +1 713.622.0600 FAX: +1 713.622.0609 EMAIL:HOUSTON@PRAXISENERGYAGENTS.COM




INVOICE

BUYER:                                                             DATE:                 1 February 2020
M/V EVOLUTION (IMO: 9122899) FLAG: LIBERIA                         INVOICE NUMBER:       23320
AND/OR SMOOTH NAVIGATION SA
AND/OR MASTER AND/OR OWNER AND/OR                                  DELIVERY DATE:        1 February 2020
MANAGERS AND/OR OPERATORS                                          PORT OF DELIVERY:     CHARLESTON
AND/OR BETA MARITIME CORPORATION
57 AKTI MIAOULI STREET
PIRAEUS, GREECE 18536



Product ID / Description                                           Quantity         Net Price / Qty            Net Value
MARINE GASOIL (DMA MAX. 0.1%)                                     49.920 MT       USD 680.00 / MT          USD 33,945.60
BARGING CHARGE (LUMPSUM)                                           1.000 EA      USD 7,618.75 / EA          USD 7,618.75
FEDERAL LUST TAX                                              15,786.000 GL        USD 0.001 / GL             USD 15.79
SC STATE EPA FEE                                              15,786.000 GL        USD 0.005 / GL             USD 78.93
SC STATE INSECTION FEE                                        15,786.000 GL       USD 0.0025 / GL             USD 39.47
                                 Total Item Net Value                                                      USD 41,698.54
                                 Total                                                                     USD 41,698.54




DUE DATE:     29 February 2020           (CREDIT TERMS: 30 DAYS DUE NET FROM DELIVERY DATE)

AN INTEREST CHARGE OF 2.5% PRO RATA PER MONTH WILL BE LEVIED FOR OVERDUE PAYMENT.


REMITTANCE DETAILS:


SWIFT:
ABA:
ACCOUNT #
IN FAVOR OF: PRAXIS ENERGY AGENTS L.L.C.


PLEASE REMIT FREE OF ALL BANK CHARGES.



E & OE
EXHIBIT 11
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION
                                  IN ADMIRALTY


 Carl Schröter GmbH & Co. KG,

                      Plaintiff,                     Case No. 2:20-cv-334-RMG

 vs.

 Smooth Navigation S.A.,

                      Defendant.


 Praxis Energy Agents LLC,

                      Intervening Plaintiff,

 vs.

 M/V EVOLUTION, IMO No. 9122899, her
 engines, freights, apparel, appurtenances,
 tackle, etc., in rem, Smooth Navigation S.A.,
 and Beta Maritime Corporation, in personam,

                      Defendants.

                 ATTORNEY AFFIDAVIT OF JOHN HUGHES COOPER

       Pursuant to 28 U.S.C. §1746, this affidavit is executed by John Hugues Cooper, Esq.,

counsel for the Intervening Plaintiff, Praxis Energy Agents LLC (hereinafter “Intervening

Plaintiff” or “PRAXIS”), in order to secure the issuance of a Summons and Process of Maritime

Attachment and Garnishment in the above-captioned admiralty action. I, John H. Cooper, declare

under the penalty of perjury:

       I am a Member of the firm Cooper & Bilbrey, P.C., attorneys for Intervening Plaintiff in

the above referenced matter.



                                                 1
        I am familiar with the circumstances of the Verified Complaint in Intervention, and I

submit this affidavit in support of Intervening Plaintiff’s request for the issuance of Process of

Maritime Attachment and Garnishment of the property of the Defendants, Smooth Navigation S.A.

(hereinafter “SMOOTH NAVIGATION”) and Beta Maritime Corporation (hereinafter “BETA

MARITIME”), and in support of Intervening Plaintiff’s request for attachment of property of

SMOOTH NAVIGATION and BETA MARITIME, to wit, Defendant M/V EVOLUTION

(hereinafter “the Vessel”), pursuant to Rule B of the Supplemental Rules for Certain Admiralty

and Maritime Claims of the Federal Rules of Civil Procedure.

        I have personally inquired or have directed inquiries into the presence of SMOOTH

NAVIGATION and BETA MARITIME in this District.

        I have directed attorneys in my firm to check with the office of the South Carolina Secretary

of State, using the Secretary of State’s database, and have determined that, as of March 13, 2020,

SMOOTH NAVIGATION and BETA MARITIME are not incorporated pursuant to the laws of

South Carolina, and has not nominated any agent for the service of process within the State.

        I have directed attorneys in my firm to engage a search of the Superpages telephone

directory on the internet, and determined that there are no telephone listings or addresses for

SMOOTH NAVIGATION or BETA MARITIME within this District.

        I have directed attorneys in my firm to engage in a Google search as to whether SMOOTH

NAVIGATION and BETA MARITIME can be located within this District. The Google search

results did not provide any information that SMOOTH NAVIGATION and BETA MARITIME

are located in the District.

        I am unaware of any general or managing agent(s) within this District for SMOOTH

NAVIGATION and BETA MARITIME.



                                                 2
       In that I have been able to determine that SMOOTH NAVIGATION and BETA

MARITIME have not appointed an agent for service of process within the state of South Carolina

and that I have found no indication that SMOOTH NAVIGATION and BETA MARITIME can

be found within this District for the purposes of Rule B. I have formed a good faith belief based

on the investigation of the attorneys under my direction that SMOOTH NAVIGATION and BETA

MARITIME do not have sufficient contacts or business activities within this District and do not

have any offices or agents within this District to defeat maritime attachment under Rule B of the

Supplemental Rules for Admiralty and Maritime Claims as set forth in the Federal Rules of Civil

Procedure.

       It is my belief, based upon an investigation performed by attorneys in my firm under my

direction that SMOOTH NAVIGATION and BETA MARITIME cannot be found within this

District for the purposes of Rule B of the Supplemental Rules of Certain Admiralty and Maritime

Claims of the Federal Rules of Civil Procedure.

       I have personally inquired or have directed inquiries into the presence of property

belonging to SMOOTH NAVIGATION and BETA MARITIME, the Vessel, in this District for

purposes of a Rule C arrest.

       It is my belief that the Vessel is within the District of South Carolina and currently under

attachment.

       It is my belief, based upon an investigation performed by attorneys in my firm under my

direction that the Vessel will be within this District for the purposes of Rule C of the Supplemental

Rules of Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure.

       I declare under penalty of perjury that the foregoing is true and correct.




                                                  3
Dated: March 13, 2020
       Mt. Pleasant, South Carolina

                                          /s/ John Hughes Cooper
                                          John Hughes Cooper




                                      4
